UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
WU ZHANG,
                                                                      MEMORANDUM AND ORDER
                          Plaintiff,                                  18-CV-4987 (DRH)(AYS)
-against-

BROOKHAVEN SCIENCE ASSOCIATES, LLC,

                           Defendants. 1
-------------------------------------------------------X

APPEARANCES:

For Plaintiff:
Scott Michael Mishkin, P.C.
One Suffolk Square, Suite 240
Islandia, New York 11749
By:     Kathleen A. Tirelli, Esq.

For Defendants:
Jackson Lewis P.C.
58 South Service Road, Suite 250
Melville, New York 11747
By:    Marc S. Wegner, Esq.
       Alexandra T. Faver, Esq.

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Plaintiff Wu Zhang (“Plaintiff”) brought this action against Defendant Brookhaven

Science Associates, LLC (“Defendant”) for damages suffered as a result of Defendant’s alleged

retaliation against Plaintiff for her use of medical leave pursuant to the Family and Medical

Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. Presently before the Court is Defendant’s

motion to dismiss her complaint pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6)




1
 The caption of this Memorandum and Order mirrors the Complaint’s caption. However, it is noted that Plaintiff’s
pleading mentions only one Defendant.

                                                  Page 1 of 8
for failure to state a claim upon which relief can be granted. For the reasons explained below, the

motion to dismiss is granted.

                                             BACKGROUND

        The following relevant facts come from the Complaint and are assumed true for purposes

of the instant motion to dismiss:

        Plaintiff has been employed by Brookhaven National Laboratory (“BNL”) 2, a national

laboratory operated and managed by Defendant, in various capacities since 1987. (Compl. [ECF

No. 1] ¶¶ 5, 7-9.) In December 2014, she was hospitalized for two days, and Defendant approved

FMLA leave from work for her from December 12, 2014 to January 23, 2015. (Id. ¶¶ 14-22.) On

or about September 2015, Plaintiff became aware that Defendant had charged her attendance

record with sick days rather than FMLA leave for her absence from December 12, 2014 to

January 23, 2015. (Id. ¶¶ 23-25.) Following this discovery, Plaintiff approached her supervisor,

Defendant’s Human Resources, IT and Payroll departments, and Defendant’s management to

revise her attendance record to reflect her approved FMLA leave. (Id. ¶¶ 26-37.) Plaintiff’s

attendance record was corrected on January 31, 2017. (Id. ¶¶ 26-38.) Plaintiff alleges that, in the

interim, her “attendance record reflected her as being an abuser of sick leave and potentially

subjected her to discipline or termination due to having so many absences.” (Id. ¶ 25.) An

internal investigation performed by Defendant’s Human Resources department in January 2017

concluded that there was no wrongdoing, including any retaliation, by Defendant. (Id. ¶ 37.)




2
 Defendant Brookhaven Science Associates (“BSA”) is a corporation established for the sole purpose of managing
and operating BNL. (Compl. ¶ 12.)

                                                 Page 2 of 8
                                           DISCUSSION

   I.       Rule 12(b)(6) Legal Standard

        In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

should “draw all reasonable inferences in Plaintiff[’s] favor, assume all well-pleaded factual

allegations to be true, and determine whether they plausibly give rise to an entitlement to relief.”

Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted). The plausibility standard is guided by two principles. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)); accord Harris v. Mills, 572

F.3d 66, 71–72 (2d Cir. 2009).

        First, the principle that a court must accept all allegations as true is inapplicable to legal

conclusions. Thus, “threadbare recitals of the elements of a cause of action supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Although “legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.” Id. at 679.

A plaintiff must provide facts sufficient to allow defendant to have a fair understanding of what

the plaintiff is complaining about and to know whether there is a legal basis for recovery. See

Twombly, 550 U.S. at 555.

        Second, only complaints that state a “plausible claim for relief” can survive a motion to

dismiss. Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. The plausibility standard is not akin to a ‘probability requirement,’ but asks

for more than a sheer possibility that defendant acted unlawfully. Where a complaint pleads facts

that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line’ between

possibility and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at



                                              Page 3 of 8
556-57) (internal citations omitted); see In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007). Determining whether a complaint plausibly states a claim for relief is “a context specific

task that requires the reviewing court to draw on its judicial experience and common sense.”

Iqbal, 556 U.S. at 679; accord Harris, 572 F.3d at 72.

   II.      The Parties’ Arguments

         Plaintiff sets forth a claim of retaliation for her use of medical leave pursuant to the

FMLA. Plaintiff argues that due to an error on her attendance record, time that should have been

categorized as approved FMLA leave was instead marked as sick days, resulting in Plaintiff

being labeled a “sick-time abuser.” (Compl. ¶ 39.) Plaintiff alleges that she “could have faced

termination for this reason.” (Id.) Plaintiff also alleges that she suffered the “adverse act” of

having to pursue a correction to her attendance record for over a year and a half, and that

Defendant willfully changed her attendance record to reflect sick days rather than approved

FMLA leave “so as to make it easier to justify terminating her as a sick-time abuser.” (Id. ¶¶ 40-

41.)

         In its motion to dismiss, Defendant argues that Plaintiff fails to plausibly allege facts

supporting her claim for FMLA retaliation and complains only of a clerical error. (Def.’s Mem.

In Supp. [ECF No. 10-1] at 1.) Defendant also argues that the Court should dismiss Plaintiff’s

claim with prejudice, particularly in light of Plaintiff’s previous similar claim against Defendant,

which Plaintiff voluntarily dismissed. (Id. at 10.) In her opposition, Plaintiff argues that she pled

an actionable adverse employment act and that her use of FMLA leave was the cause of the

adverse act. (Pl.’s Opp. [ECF No. 10-2] at 5-7.) Plaintiff also argues that her complaint should

not be dismissed with prejudice if deemed inadequately pled because there have been no

previous amendments of the complaint. (Id. at 7-8.)



                                              Page 4 of 8
   III.      FMLA Retaliation

          To establish a prima facie case of FMLA retaliation, “a plaintiff must establish that 1)

[s]he exercised rights protected under the FMLA; 2) [s]he was qualified for her position; 3) [s]he

suffered an adverse employment action; and 4) the adverse employment action occurred under

circumstances giving rise to an inference of retaliatory intent.” Graziadio v. Culinary Inst. of

Am., 817 F.3d 415, 429 (2d Cir. 2016).

          For purposes of FMLA retaliation, “a materially adverse action is any action by the

employer that is likely to dissuade a reasonable worker in the plaintiff’s position from exercising

his legal rights.” Millea v. Metro-North R.R. Co., 658 F.3d 154, 164 (2d Cir. 2011). “Minor

annoyances” do not rise to the level of an adverse action. See id. at 165 (quoting Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)); see also Stern v. State Univ. of N.Y., Case

No. 16-cv-5588(NGG)(LB), 2018 U.S. Dist. LEXIS 173054, at *55 (E.D.N.Y. Sept. 30, 2018)

(“mere inconvenience” does not support a retaliation claim).

          An inference of retaliatory intent can be established when there is a basis to conclude that

a “causal connection exists between the plaintiff’s protected activity and the adverse action taken

by the employer.” Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 152 (2d Cir.

2012) (citing Mack v. Otis Elevator Co., 326 F.3d 116, 129 (2d Cir. 2003)). This connection can

be shown by a close temporal proximity in time between the protected activity and the adverse

employment action. Gorman-Bakos v. Cornell Co-op Extension of Schenectady Cty., 252 F.3d

545, 554 (2d Cir. 2001). Though there is no firm time frame, “most courts in the Second Circuit

have held that a lapse of time beyond two or three months will break the causal inference.” Seitz

v. New York State, Case No. 18-cv-4149(PKC)(LB), 2019 WL 4805257, at *11 (E.D.N.Y. Sept.

30, 2019).



                                              Page 5 of 8
    IV.      The Motion to Dismiss is Granted

             a. Plaintiff fails to establish a prima facie case of FMLA retaliation

          Plaintiff does not come close to establishing a prima facie case of FMLA retaliation or to

stating a plausible claim for relief. With respect to the factors enumerated in Graziadio, there is

no doubt that Plaintiff exercised her rights under the FMLA, and for the purposes of this motion,

the Court assumes Plaintiff is qualified for her position. 817 F.3d 415, 429; Compl. ¶¶ 16-17.

Nonetheless, Plaintiff does not plead facts sufficient to show she suffered an adverse

employment action or that any alleged adverse employment action occurred under circumstances

giving rise to an inference of retaliatory intent. Graziadio, 817 F.3d 415, 429

                       i. Adverse Employment Action

          Plaintiff alleges her “attendance record reflected her as being an abuser of sick leave and

potentially subjected her to discipline or termination.” (Compl. ¶ 25) (emphasis added). Plaintiff

also “pled the adverse act that Defendant failed to look into and/or correct the issue when she

brought it to management’s attention.” (Pl.’s Opp. [ECF No. 10-2] at 5.)

          Plaintiff’s concern with respect to the first alleged adverse employment action, i.e. that

her “attendance card reflected her being an abuser of sick leave,” appears to be the perceived

possibility of termination. (Compl. ¶ 39.) Yet that never happened. Plaintiff does not allege that

she was actually terminated, let alone disciplined, demoted, or otherwise affected in any manner

as a result of having sick days on her attendance record. 3 Indeed, absent from the Complaint is

any allegation that anyone said anything to Plaintiff regarding the number of sick days on her

attendance record.




3
  In fact, Plaintiff asserts that she is currently employed by Defendant in the same position as before the alleged
retaliation occurred. (Compl. ¶ 9.)

                                                     Page 6 of 8
       Plaintiff cites to Millea for the proposition that she suffered damages as a result of

Defendant categorizing her FMLA leave as sick leave. (Pl.’s Opp. [ECF No. 10-2] at 6.)

However, Millea is distinguishable in a number of ways. First, the relevant discussion arose in

the context of an FMLA interference, rather than a retaliation, claim. Millea, 658 F.3d at 161-

163. Second, the plaintiff in Millea did not follow his employer’s policy surrounding FMLA

leave, and the employer therefore disciplined the plaintiff in connection with his FMLA leave.

Id. In this case, Plaintiff was never disciplined, and the only consequence she suffered was a

clerical error. This error, which was later corrected, does not rise to the level of an adverse

employment action. See Stern, 2018 U.S. Dist. LEXIS 173054, at *55.

       With respect to the second adverse employment action Plaintiff alleges, i.e. Defendant

failing to investigate or correct Plaintiff’s attendance record, any such concern was mitigated

when Defendant did investigate the issue, concluding that Defendant had not engaged in any

wrongdoing, and corrected Plaintiff’s attendance record. (Compl. ¶¶ 37-38.) While it may have

been inconvenient, and even time consuming, for Plaintiff to deal with Defendant’s internal

bureaucracy in order to correct this error, it is not plausible to conclude from the facts alleged in

the Complaint that Plaintiff suffered an adverse impact beyond the level of a mere

inconvenience, and certainly not to the level of dissuading any reasonable worker in Plaintiff’s

position from exercising her rights. Millea, 658 F.3d at 164.

       Assuming all of Plaintiff’s allegations as true, Plaintiff has failed to adequately plead that

she suffered any adverse employment action.

                   ii. Reasonable Inference of Retaliatory Intent

       Even assuming, arguendo, Plaintiff had shown an adverse employment action, there are

no facts alleged in the Complaint that would support an inference of retaliatory intent. Plaintiff



                                             Page 7 of 8
did not become aware of the error on her attendance record until around seven months after her

FMLA leave was approved. (Compl. ¶¶ 21-24) (Plaintiff’s relevant attendance records were

approved in January and February 2015 and she discovered the error in September 2015.) This

lag in time broke any possible causal inference between Plaintiff’s FMLA leave and the alleged

retaliatory action of failing to correct sick days on her attendance record. See Seitz, 2019 WL

4805257, at *11. Furthermore, it is difficult to infer retaliatory intent when Defendant ultimately

corrected Plaintiff’s attendance record and investigated the issue, at her request. See Donnelly,

691 F.3d at 152; Compl. ¶¶ 37-38.

                                               CONCLUSION

        For the foregoing reasons, Defendants’ Rule 12(b)(6) motion to dismiss is granted with

prejudice. 4 The Clerk of Court is directed to enter judgment and close the case.




        SO ORDERED.

Dated: Central Islip, New York                                 s/ Denis R. Hurley
       October 25, 2019                                       Denis R. Hurley
                                                              United States District Judge




4
  Plaintiff does not request leave to amend, and in any event, amendment would be futile as any conceivable
amendment would fail to cure the deficiencies in the Complaint. See F5 Capital v. Pappas, 856 F.3d 61, 89 (2d Cir.
2017); Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Furthermore, Plaintiff previously brought a similar
claim against Defendant in 2017. The same law firm that appears for Plaintiff in this case appeared for her in the
previous case and requested an extension of time to file an amended complaint, which was granted. See Zhang v.
Brookhaven Science Associates, LLC, Case No. 17-cv-5185(JMA)(GRB) (E.D.N.Y. Nov. 21, 2017), DE 6. Plaintiff
did not file an amended complaint and instead voluntarily dismissed the case in January 2018. Plaintiff then brought
the present action seven months later in August 2018, and therefore has had ample time and opportunity to plead any
relevant facts.

                                                   Page 8 of 8
